United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 08-1718
                                 ________________

United States of America,                  *
                                           *
              Plaintiff – Appellee,        *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Eastern District of Missouri.
Billy Cole,                                *
                                           *             [UNPUBLISHED]
              Defendant – Appellant.       *

                                 ________________

                                 Submitted: April 22, 2008
                                     Filed: May 7, 2008
                                 ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

       Billy Cole appeals from the district court's denial of his motion for a reduction
of his sentence pursuant to 18 U.S.C. § 3582(c)(2), based on amendments to the
United States Sentencing Guidelines Manual (U.S.S.G.) which reduced certain base
offense levels in U.S.S.G. § 2D1.1(c) depending on the quantity of cocaine base
(crack) involved.

      The district court denied Cole's motion without any explanation. Because we
are unable to review its order without knowing its reasons, we remand to the district
court for the entry of a certified order within 45 days setting forth the reasons why the
motion for reduction was denied. In order to expedite the matter, our panel will retain
jurisdiction over this appeal.
                          ______________________________




                                          -2-